MARSHALL, C. J.
1. Where the court sustains a demurrer to a pleading and thereupon the pleader files an amended pleading tendering the same issues, any alleged error in the ruling upon such demurrer is thereby waived. Under such circumstances the amended pleading supersedes the original pleading.
2. It is permissible practice to state separate causes of action in a single petition, one of which may be for reformation of contract, and the other for damages predicated upon the breach of the contract as reformed. The first is a chancery proceeding which should be heard and determined by the court in advance of the trial of the second cause.
3. A judgment upon such reformation issue is appealable and the unsuccessful party is entitled to trial de novo in the Court of Appeals. Such right to a trial upon appeal is not defeated by an immediate submission of the cause for damages predicated upon alleged breach of the contract as reformed.
Judgment affirmed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.